GAS 245D (Rev, 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
v.

Jacob Grey

THE DEFENDANT:

WAYCROSS DIVISION

JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

 

USM Number: 14138-021

 

Kathy Register Griffin

 

)
)
)
)
) Case Number: 5:09CR00007-3
)
)
)
)

Defendant’s Attorney

admitted guilt to violations of mandatory, standard, and special conditions of the term of supervision.

C was found in violation of condition(s)

after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
l The defendant failed to participate in a program of treatment for drug and October 30, 2018
alcohol abuse (special condition).
2 The defendant failed to report to the probation officer as directed by the court November 28, 2018
or probation officer (standard condition).
3 The defendant failed to refrain from unlawful use of a controlled substance December 7, 2018

(mandatory condition).

The defendant is sentenced as provided in page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform

Act of 1984.

C The defendant has not violated condition(s)

and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes jy economic circumstances.

September27, 2019 Z.

Last Four Digits of Defendant’s Soc. Sec. No.: 2653

Defendant’s Year of Birth: 1982

City and State of Defendant’s Residence:

Fargo, Georgia

 

Date of Impositidn of J ent

 

Signature of Kidge

LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

6 Lise L, 2019

Date
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

DEFENDANT:
CASE NUMBER:

Violation Number

4

Judgment— Page 2 of 3

Jacob Grey
5:09CR00007-3

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant committed another federal, state, or local crime (mandatory
condition).
The defendant failed to refrain from excessive use of alcohol (standard
condition).

The defendant failed to notify the probation officer within seventy-two hours
of being arrested or questioned by a law enforcement officer (standard
condition).

The defendant committed another federal, state, or local crime (mandatory
condition).

Violation Ended

December 29, 2018
December 29, 2018

January 1, 2019

May 7, 2019
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 3 of 3
DEFENDANT: Jacob Grey
CASE NUMBER: §:09CRO0007-3

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 24 months

(1 ‘The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

| The defendant shall surrender to the United States Marshal for this district:

O at oO am. O p.m. on

 

0 as notified by the United States Marshal.

[ _ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O i—Osoébefore 2 p.m. on

 

 

O asnotified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
